 



EXHIBIT 10.2
ENNIS, INC.
2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT, made and entered into as of the ___day of February, 2006,
by and between ENNIS, INC., a Texas corporation (“Ennis”), and ___, an employee,
outside director or other service provider of Ennis or one of its Affiliates
(“Participant”).
     WHEREAS, the Compensation Committee of Ennis’ Board of Directors or, with
respect to grants made to outside directors, the Board of Directors (the
“Committee”), acting under the 2004 Long-Term Incentive Plan (the “Plan”), has
the authority to award restricted shares of Ennis’ common stock, $2.50 par value
per share (the “Common Stock”), to employees, outside directors and other
service providers of Ennis or an Affiliate; and
     WHEREAS, pursuant to the Plan, the Committee has determined to make such an
award to Participant on the terms and conditions and subject to the restrictions
set forth in the Plan and this Agreement, and Participant desires to accept such
award;
     NOW, THERFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, Ennis hereby awards
to Participant, and Participant hereby accepts, a restricted stock award (the
“Award”) of ___shares (the “Restricted Shares”) of Common Stock. The Award is
made effective as of the ___day of February, 2006 (the “Effective Date”). A
certificate representing the Restricted Shares shall be issued in the name of
Participant (or, at the option of Ennis, in the name of a nominee of Ennis) as
of the Effective Date and delivered to Participant on the Effective Date or as
soon thereafter as practicable. Participant shall cause the certificate
representing the Restricted Shares, upon receipt thereof by Participant, to be
deposited, together with stock powers and any other instrument of transfer
reasonably requested by Ennis duly endorsed in blank, with Ennis, to be held by
Ennis in escrow for Participant’s benefit until such time as the Restricted
Shares represented by such certificate are either forfeited by Participant to
Ennis or the restrictions thereon terminate as set forth in this Agreement.
     2. Vesting and Forfeiture.
     (a) The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end on
the third anniversary of the Effective Date, February ___, 2009. During the
Restricted Period, the Restricted Shares shall be subject to being forfeited by
Participant to Ennis as provided in

 



--------------------------------------------------------------------------------



 



this Agreement, and Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of any of the Restricted Shares (the
“Restrictions”), except that the Restrictions shall be removed as to (i) 33-1/3%
of such shares (if a fractional number, then the next lower whole number) on
February ___, 2007, provided Participant is in the continuous service of Ennis
or an Affiliate until such date; (ii) an additional 33-1/3% of such shares (if a
fractional number, then the next lower whole number) on February ___, 2008,
provided Participant is in the continuous service of Ennis or an Affiliate until
such date; and (iii) the remaining shares on February ___, 2009, provided
Participant is in the continuous service of Ennis or an Affiliate until such
date. Following the removal of the Restrictions on any Restricted Shares, Ennis
shall deliver to Participant from escrow a certificate representing such Shares
and Participant shall be free to sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of such Restricted Shares, subject to applicable securities
laws and the policies of Ennis then in effect.
     (b) Subject to paragraph (c) of this Section, upon termination of
Participant’s employment or service with Ennis or any Affiliate, (i) Participant
shall have no rights whatsoever in and to any of the Restricted Shares as to
which the Restrictions have not by that time been removed pursuant to the
foregoing paragraph, (ii) all of the Restricted Shares shall automatically
revert to Ennis at no cost and (iii) neither Participant nor any of his or her
heirs, beneficiaries, executors, administrators or other personal
representatives shall have any rights with respect thereto.
     (c) The Change of Control provisions in Article XIII of the Plan shall
apply with respect to the Restricted Shares.
     3. Rights as Shareholder. Subject to the provisions of this Agreement, upon
the issuance of a certificate or certificates representing the Restricted Shares
to Participant, Participant shall become the record and beneficial owner thereof
for all purposes and shall have all rights as a stockholder, including without
limitation voting rights and the right to receive dividends and distributions,
with respect to the Restricted Shares. If and to the extent Ennis shall effect a
stock split, stock dividend or similar distribution with respect to the Common
Stock, (i) the stock distributed pursuant thereto shall be held by Ennis with
respect to those Restricted Shares as to which the Restrictions have not yet
been removed pursuant to Section 2; (ii) such additional stock shall enjoy the
privileges and be subject to the Restrictions applicable to the Restricted
Shares; and (iii) Participant shall be entitled to sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of such additional stock when the
Restrictions on the Restricted Shares to which the distribution relates have
been removed pursuant to Section 2.
     4. Optional Issuance in Book-Entry Form. Notwithstanding the foregoing, at
the option of Ennis, any shares of Common Stock that under the terms of this
Agreement are issuable in the form of a stock certificate may instead be issued
in book-entry form.
     5. Withholding Taxes.
     (a) Participant may elect, within 30 days of the Effective Date and on
notice to Ennis, to realize income for federal income tax purposes pursuant to
Section 83(b) of the Internal

2



--------------------------------------------------------------------------------



 



Revenue Code in an amount equal to the fair market value of the Restricted
Shares on the Effective Date. In such event, Participant shall make arrangements
satisfactory to Ennis or the appropriate Affiliate to pay in the calendar year
that includes the Effective Date any federal, state or local taxes required to
be withheld with respect to such shares.
     (b) If no election is made by Participant pursuant to Section 5(a) hereof,
then upon the termination of the Restrictions applicable hereunder to all or any
portion of the Restricted Shares, Participant (or in the event of Participant’s
death, the administrator or executor of Participant’s estate) will pay to Ennis
or the appropriate Affiliate, or make arrangements satisfactory to Ennis or such
Affiliate regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Shares with
respect to which such Restrictions have terminated.
     (c) Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under paragraphs (a) or
(b) of this Section, Ennis shall, to the extent permitted by law, have the right
to deduct from any payments made under the Plan, regardless of the form of such
payment, or from any other compensation payable to Participant, whether or not
pursuant to this Agreement or the Plan and regardless of the form of payment,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Shares.
     6. Reclassification of Shares. In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make such adjustments as it may deem appropriate with respect to the
Shares. Any such adjustments made by the Committee shall be conclusive.
     7. Effect on Employment or Service. Nothing contained in this Agreement
shall confer upon Participant the right to continue in the employment or service
of Ennis or any Affiliate, or affect any right which Ennis or any Affiliate may
have to terminate the employment or service of Participant. This Agreement does
not constitute evidence of any agreement or understanding, express or implied,
that Ennis or any Affiliate will retain Participant as an employee or other
service provider for any period of time or at any particular rate of
compensation.
     8. Investment Representations.
     (a) The Shares are being received for Participant’s own account with the
intent of holding them and without the intent of participating, directly or
indirectly, in a distribution of such Shares and not with a view to, or for
resale in connection with, any distribution of such Shares or any portion
thereof.
     (b) A legend may be placed on any certificate(s) or other document(s)
delivered to Participant or substitute therefore indicating restrictions on
transferability of the Shares pursuant to this Agreement or referring to any
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, NYSE or any other stock exchange or association upon which
the common stock of Ennis is then listed or quoted, any applicable federal or
state securities laws,

3



--------------------------------------------------------------------------------



 



and any applicable corporate law, and any transfer agent of Ennis shall be
instructed to require compliance therewith.
     9. Assignment. Ennis may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Participant under this Agreement may not be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant.
     10.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of (i) Ennis and its successors and assigns, and (ii) Participant and
his or her heirs, devisees, executors, administrators and personal
representatives.
     11. Notices. All notices between the parties hereto shall be in writing and
given in the manner provided in Section 15.7 of the Plan. Notices to Optionee
shall be given to Optionee’s address as contained in Ennis’ records. Notices to
Ennis shall be addressed to the LTIP Administrator at the principal executive
offices of Ennis as set forth in Section 15.7 of the Plan.
     12. Governing Law; Exclusive Forum; Consent to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the internal laws (and not
the principles relating to conflicts of laws) of the State of Texas, except as
superseded by applicable federal law. The exclusive forum for any action
concerning this Agreement or the transactions contemplated hereby shall be in a
court of competent jurisdiction in Ellis County, Texas, with respect to a state
court, or the United States District Court for the Northern District of Texas,
with respect to a federal court. PARTICIPANT HEREBY CONSENTS TO THE EXERCISE OF
JURISDICTION OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY RIGHT HE OR SHE
MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY THE COMPANY OR ANY
OF ITS AFFILIATES TO FEDERAL COURT OF ANY SUCH ACTION HE OR SHE MAY BRING
AGAINST IT IN STATE COURT.
[SIGNATURE PAGE TO FOLLOW]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Ennis and Participant have executed this Agreement as
of the date first written above.

                  ENNIS, INC.    
 
           
 
  By:                
 
      Name:    
 
           
 
      Title:    
 
           
 
                PARTICIPANT    
 
                 
 
  Name:                 

5